       Case 1:20-cv-03388-EGS Document 25-6 Filed 02/24/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

    MICHIGAN WELFARE RIGHTS                )
    ORGANIZATION, NAACP,                   )
    MAUREEN TAYLOR, NICOLE L.              )
    HILL, and TEASHA K. JONES,             )
                                           )
                      Plaintiffs,          )
                                           )
      v.                                   )   Civil Case No. 1:20-cv-03388-EGS
                                           )
    DONALD J. TRUMP;                       )
    DONALD J. TRUMP FOR                    )
    PRESIDENT, INC.; and                   )
    REPUBLICAN NATIONAL                    )
    COMMITTEE,                             )
                                           )
                      Defendants.          )
                                           )

                              [PROPOSED] ORDER

      Upon consideration of Defendants Donald J. Trump and Donald J. Trump for

President, Inc.’s motion to dismiss Plaintiffs’ Amended Complaint, any accompany

memoranda, any opposition thereto, and any oral argument upon the motion, it is

here by ORDERED that Defendants Donald J. Trump and Donald J. Trump for

President, Inc.’s motion to dismiss is GRANTED.

      IT IS SO ORDERED.



Dated: __________________                      ____________________________
                                               The Honorable Emmet G. Sullivan
                                               District Judge for the District of
                                               Columbia




                                       1
